DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kitamura (JP 2015174423 A) in view of Veneklasen (US 4,695,773 A) and in further view of Beasley (GB 2164202 A).
Regarding claim 18, Kitamura teaches a three-dimensional additive manufacturing apparatus (100) comprising:
An electron gun (10) comprising:
A cathode (11) that is heated to emit thermions;
A cathode heating power supply (heating unit p.2 paragraph 5) that supplies a cathode heating current for heating the cathode;
A grid (12) that has a first aperture formed therein along a central axis of a tip of the cathode and that has a grid voltage applied thereto, the grid voltage having a potential lower than that of the cathode (p. 2 paragraph 7), wherein the grid converges 
An anode (12) that has a second aperture formed therein along the central axis and that has an anode voltage applied thereto, wherein the anode causes the thermions extracted from the cathode to pass through the second aperture as an electron beam by the anode voltage applied thereto;
An anode-voltage power supply (32) that applies the anode voltage to the anode; and
A controller (power supply control unit 32) that causes the anode voltage to be applied from the anode-voltage power supply to the anode;
A powder bed (stage 51) having a powder specimen spread thereon;
A powder supply system (linear funnel 54) that supplies the powder specimen to the powder bed; and
An electron optical system (lenses 41 and 42 and deflection unit 43) that scans the powder specimen spread on the powder bed with the electron beam.
Kitamura does not teach that the anode voltage is positive.
Veneklasen teaches an electron beam system having a positive voltage applied to an anode (12, fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kitamura to have a positive anode voltage as taught by Veneklasen as it is within the skill of one of ordinary skill in the art to select any voltage value to optimize the focusing and acceleration of the electron beam with no unexpected result.

Kitamura and Veneklasen do not teach a liner tube arranged between the anode and the powder bed and maintained at a ground potential. 
Beasley teaches an electron beam system having a liner tube (14) arranged between an electron source and a stage and maintained at a ground potential (fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kitamura and Veneklasen to have the beam liner taught by Beasley, in order to prevent charge buildup on surfaces exposed to the beam to prevent deflection of the electron beam (Beasley col. 1 lines 22-32;  this charge buildup and deflection would be an issue in the system of Kitamura even though it is a powder manufacturing apparatus rather than a lithography system as it still relies on control of the position of the electron beam).
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious an electron gun having a heated cathode, a grid and an anode, wherein an anode current detector detects a current flowing through the anode and the controller increases, if the detected anode current exceeds a preset current threshold, the cathode heating current so as to return the anode current to its original value.
In the prior art, Albert (US 4,104,526 A) teaches an x-ray tube which can use a measured anode current to check a grid voltage, and Iwata (US 20180019094 A1) teaches controlling a beam current using an estimation of a central beam passing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881